Title: From Thomas Jefferson to Sharp Delany, 15 January 1791
From: Jefferson, Thomas
To: Delany, Sharp



Sir
Philadelphia Jan. 15. 1791.

I have been in daily expectation of recieving the invoice wherein the prices of the paper will be stated, as Mr. Short assured me it  should come in his next letter. But I have not yet recieved it. If it be necessary however for the regularity of your accounts, I think we can come at it nearly. The invoice of the articles which came with them, states 150. rouleaux of paper. Turning to a paper I had, I find that I paid once in Paris 2 livres 10. sols for a single rouleau. Buying by the quantity will make it come much cheaper. As it is all very plain paper, I do not expect it will cost me more than 2. livres a rouleau which will be 300. livres the whole. If you think proper to settle the duty on that price or any other you think more probable, I shall be glad to pay it immediately, and if the price should be found to have been settled too low when my account comes, I will pay the difference. If you will be so good as to let me know the amount of the duty on the wine and paper, I will call with it or send it to you. I am with great esteem Sir Your most obedt. humble servt.

Th: Jefferson

